Citation Nr: 0818808	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-38 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Enlistment to an effective date earlier than July 31, 2003 
for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran had active service from February 1967 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2008, the veteran testified before the 
undersigned Veterans Law Judge sitting at the Wichita, Kansas 
RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  Claims for service connection for PTSD were denied by the 
RO in July 1997, December 1998, January 1999, and May 2002 
and were not appealed.  

2.  The veteran filed an application to reopen his claim for 
service connection for PTSD on July 31, 2003.

3.  In June 2006, the RO granted service connection for PTSD.  
It was held that there was new and material evidence, and 
that there was a basis for allowance due to veteran's 
submission of satisfactory evidence of a diagnosis and 
stressors; a 30 percent evaluation was assigned effective 
July 31, 2003, the date of his reopened claim.


CONCLUSIONS OF LAW

1.  The rating decisions in 1997, 1998, 1999 and 2002 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

2.  The criteria for an effective date prior to July 31, 
2003, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.156, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for an increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  For disability 
compensation stemming from direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year of separation from active service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).

However, this case is governed by criteria pertinent to 
effective dates for reopened claims.  Because service 
connection was granted for PTSD on the basis of new and 
material evidence received after a prior final denial, the 
effective date would be the latter of the date of the 
reopened claim or the date entitlement arose.  38 C.F.R. 
§ 3.400(q)(1)(ii), (r) (2007).  Service connection was 
ultimately granted based on the veteran's specific request to 
reopen his claim received on July 31, 2003.  

Upon careful review of the pertinent evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than July 31, 2003.  The reasons 
follow.




Factual Background and Analysis

The veteran filed a claim for service connection for PTSD in 
June 1997.  The claim was denied by the RO in July 1997, and 
the veteran was notified of the denial that same month, along 
with his appellate rights.  In June 1998, he expressed his 
intent to continue his PTSD claim and pertinent medical 
evidence was added to the file.  In December 1998, the RO 
denied service connection for PTSD and again the veteran was 
notified of the denial, along with his appellate rights.  In 
January 1999, following the receipt of additional evidence, 
the RO continued the denial of service connection for PTSD.  
The veteran was notified of the denial that same month.  He 
did not thereafter state or imply an intent to appeal the 
decision.

However, in a statement received in December 1999, the 
veteran's then-representative (VFW) reported that the 
veteran's "widow" was seeking to appeal the January 1999 
decision and filed a notice of disagreement (NOD) on her 
behalf.  In September 2000, the veteran's spouse was informed 
that the RO could not accept her appeal as there was no 
provision under the law that allowed her to appeal her 
husband's rating decision.  The RO explained that the rating 
decision could not be appealed by anyone other than the 
veteran or his representative, so if the veteran was deceased 
then VFW's representation ceased to exist and they could not 
appeal on behalf of the veteran.  The RO determined that the 
December 1999 communication was not a valid NOD and took no 
further action.  Neither the veteran nor his spouse responded 
to this letter.  

Interestingly, the veteran filed an original claim for 
service connection for prostate cancer in August 2000.  There 
was no mention of his previous PTSD claim or of the September 
2000 correspondence.  Service connection for prostate cancer 
was subsequently granted and in July 2001, the veteran filed 
a claim for service connection for depression/anxiety and 
PTSD due to his service-connected prostate cancer, which was 
denied in May 2002.  The veteran was provided notice but did 
not appeal this decision.  

The veteran did not contact VA again until July 31, 2003, 
when he filed a claim for PTSD.  In June 2006, the RO granted 
service connection for PTSD, concluding that new and material 
evidence had been submitted.  A 30 percent evaluation was 
assigned, effective July 31, 2003, the date of the veteran's 
reopened claim.  

The veteran testified at his February 2008 Travel Board 
hearing that he had been pursuing his claim since it was 
initially filed in 1997.  The veteran testified that the 
December 1999 letter should have been construed as a proper 
NOD, despite the fact that it was erroneously filed on behalf 
of his spouse.  He also testified that the RO did not respond 
to the NOD until he filed his claim for service connection 
for prostate cancer.  He now contends that there was no 
finality with regard to the January 1999 rating decision and 
thus the original claim remains open.  As a result, he 
believes he should receive compensation from that point.  

Applying the relevant law and regulations cited above to the 
facts of this case, the Board finds that because the 1997, 
1998, 1999, and 2002 denials are final decisions, the claims 
upon which those decisions are based cannot serve as the 
basis for assignment of an effective date for a subsequent 
award of service connection.  Since the currently assigned 
effective date of July 31, 2003, represents the date the 
veteran filed his reopened claim for service connection for 
PTSD following the prior final denial of that claim, there 
simply is no legal authority to assign an earlier effective 
date, (as indicated above, the effective date of a reopened 
claim is the date of the claim or the date entitlement arose, 
whichever is later).  See 38 C.F.R. § 3.400(q)(1)(ii) (2007).  
Hence, the claim for that benefit must be denied.  

As to whether the veteran's December 1999 correspondence 
constituted a NOD, it was submitted within a year from the 
date the RO mailed notice of the January 1999 determination, 
so it would have been timely if it were a NOD.  See 38 C.F.R. 
§ 20.302(a).  In this case, the statement bore all the 
indicia of a NOD except for the fact that it was penned by 
the veteran's representative on behalf of his spouse and was 
not signed by him.  The statutory and regulatory law is clear 
that a notice of disagreement can only be filed by a claimant 
and his/her authorized representative.  38 U.S.C.A. § 
7105(b)(2); 38 C.F.R. § 20.301.  As a matter of law, the 
veteran's spouse had no standing to file an NOD on his 
behalf.  Redding v. West, 13 Vet. App. 512 (2000).  The Board 
finds that the December 1999 statement was inadequate to be 
accepted as an NOD so that the appeal period did not begin to 
toll.  Hauck v. Brown, 6 Vet. App. 518 (1994).  Moreover, the 
veteran did not contact VA again for more than a year.  When 
he did so, he did not indicate, at that time, that he had a 
claim or appeal pending.  

In summary, and with all due respect for the veteran's belief 
in the validity of his claim, the Board is constrained by the 
law and regulations described above governing the 
establishment of effective dates for the award of 
compensation.  Therefore, the earliest date of receipt of a 
reopened claim for service connection for PTSD is July 31, 
2003, the date the RO received notice of the veteran's intent 
to reopen his PTSD claim; thus, the appeal is denied.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In a September 2006 letter the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  This notice letter was followed 
by readjudication of the claim in the November 2006 SOC, 
which contained a list of all evidence considered, a summary 
of adjudicative actions, included all pertinent laws and 
regulation, and an explanation for the decision reached.  The 
Board also finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that he has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, such other issues 
are moot.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An effective date prior to July 31, 2003, for the grant of 
service connection for PTSD is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


